476 F.2d 996
UNITED STATES of America, Plaintiff-Appellee,v.Roscoe Lee FARMER, Defendant-Appellant.In re Lawrence MARQUETTE, Esq.
No. 72-2696.
United States Court of Appeals,Ninth Circuit.
April 13, 1973.

1
Lawrence Marquette (present, order to show cause), Sausalito, Cal., for defendant-appellant.


2
Janet Aitken, Asst. U. S. Atty.  (appeared, order to show cause), James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.


3
Before CHAMBERS and TRASK, Circuit Judges, and CONTI,a District Judge.


4
It is the ORDER of this court that Attorney Lawrence Marquette is relieved as counsel in the above appeal.


5
For failure to prosecute the appeal with due diligence, Attorney Lawrence Marquette is assessed a penalty of $779.40 in accordance with the provisions of Rule 46(c) of the Federal Rules of Appellate Procedure, this sum being the amount paid by the government for preparation of the reporter's transcript on appeal.


6
The said sum shall be paid into the registry of the clerk of the United States District Court for the Northern District of California within eight weeks from the filing of this order.



a
 The Honorable Samuel Conti, United States District Judge for the Northern District of California, sitting by designation